DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention of Species A (i.e. the embodiment related to Figs.1-9) encompassing claims 1-5, 7, 9, 13-14 and 16-20 in the reply filed on 05/03/2022 is acknowledged.
Consequently, to the Applicant withdrawn of claim 15, claims 16-20 which are dependent to the 15 are also withdrawn from further consideration by pursuant to 37 CFR 1.142(b) as being dependent to a withdrawn claim, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2018/0261657 A1 hereinafter referred to as “Kim”).
With respect to claim 1, Kim discloses, in Figs.4A-4B, 5A-5C and 9, a display device, comprising: a display substrate (FA1, FTA, BA, FA2) comprising: a display area (FA1); and a pad area (FTA, BA, FA2) disposed outside the display area (DA) (see Fig.4B, Par.[0097]-[0099], [0100]-[0101], [0153]-[]0154[, 0159], [0167]-[0177] wherein first area FA1 including display DA and pad area comprising: the fan-out area FTA, second area FA2, bent area BA are disclosed); a first connection wiring (DLc, DLa) disposed on the pad area (FTA, BA, FA2) of the display substrate (see Figs.4B, 9, Par.[0168]-[0169] wherein first data line DLa and third data lines DLc are disclosed); and a signal wiring (BG) disposed on the first connection wiring (DLc, DLa) of the pad area of the display substrate, the signal wiring (BG) being electrically connected to the first connection wiring (DLc, DLa) through a first contact hole, wherein: the signal wiring (BG) comprises at least one first opening/(upper portion of opening OPN2) (OPN2) at least partially surrounded by the signal wiring (BG) in a plan view; and the first opening is disposed closer to the display area than the first contact hole (see Fig.9, Par.[0176]-[0177], [0192] wherein the second data line DLb may be connected to the first data line DLa and the third data line DLc through a bridge BG disposed on the third insulating layer INS3 through contact holes and wherein in the cross sectional view BG surrounds the bent area opening OPN2 (i.e. in plane view BG at least partially surrounds the bent area opening OPN2); also, see Fig.9 wherein at least one contact hole between BG and DLc is further away from the display than the opening OPN2). 
With respect to claim 2, Kim discloses, in Figs.4A-4B, 5A-5C and 9, the display device, wherein: the first connection wiring (DLc, DLa) comprising a second opening/(lower portion of opening OPN2) at least partially surrounded by the first connection wiring (DLc, DLa) in the plan view; and the second opening overlaps the first opening in a thickness direction (see Fig.9, Par.[0176]-[0179] wherein lower portion OPN2 between DLc,DLa and upper portion of OPN2 between BG contacting DLc, DLa are shown).
With respect to claim 3, Kim discloses, in Figs.4A-4B, 5A-5C and 9, the display device, wherein: the first opening penetrates the signal wiring in the thickness direction from a surface of 3 the signal wiring; and 4 the second opening penetrates the first connection wiring in the thickness direction from a surface of the first connection wiring (see Fig.9, Par.[0176]-[0179] wherein lower portion OPN2 between DLc,DLa and upper portion of OPN2 between BG contacting DLc, DLa are shown).
With respect to claim 4, Kim discloses, in Figs.4A-4B, 5A-5C and 9, the display device, further comprising: an insulating pattern (INS2, INS3) disposed between the first connection wiring (DLc, DLa) and the signal wiring (BG), the insulating pattern comprising the first contact hole therein, wherein the insulating pattern overlaps the first opening in the thickness direction (see Fig.9, Par.[0125] wherein portions of the second insulating layer INS2 and the third insulating layer INS3 between DL abd BG and overlapping OPN2 are disclosed).
With respect to claim 5, Kim discloses, in Figs.4A-4B, 5A-5C and 9, the display device, wherein the insulating pattern (INS2, INS3) comprises an optically transparent inorganic material (likewise to the present Invention, in Par.[0062]-[0065], second insulating layers may include a material selected from the exemplified materials of the first insulating layer such as silicon oxide, silicon nitride, silicon oxynitride, aluminum oxide, tantalum oxide, hafnium oxide, zirconium oxide, and titanium oxide; see Kim in Par.[0050] wherein inorganic insulating layer I-INS may include an inorganic insulating material such as polysiloxane, silicon nitride, silicon oxide, or silicon oxynitrde).
With respect to claim 9, Kim discloses, in Figs.4A-4B, 5A-5C and 9, the display device, wherein: the display area comprises a thin film transistor; and the first connection wiring (SE and DE) is further disposed in the display area (DA) and is connected to the thin film transistor (see Fig.9, Par.[0111]-[0116] wherein TFTs are disclosed).
With respect to claim 13, Kim discloses, in Figs.4A-4B, 5A-5C and 9, a display device, comprising: a display substrate comprising: a display area (DA/FA1); and a pad area (FTA, BA, FA2) disposed outside the display area (DA) (see Fig.4B, Par.[0097]-[0099], [0100]-[0101], [0153]-[]0154[, 0159], [0167]-[0177] wherein first area FA1 including display DA and pad area comprising: the fan-out area FTA, second area FA2, bent area BA are disclosed); a connection wiring (DLc, DLa) disposed on the pad area of the display substrate (see Figs.4B, 9, Par.[0168]-[0169] wherein first data line DLa and third data lines DLc are disclosed); a signal wiring (BG) disposed on the connection wiring of the pad area of the display substrate, the signal wiring being electrically connected to the connection wiring (DLc, DLa) through a contact hole; and a flexible circuit board comprising a lead wiring (DLb) attached to the pad area of the display substrate, the flexible circuit board overlapping the signal wiring (BG) (see Par.[0169] wherein second data line DLb disposed in the bent area BA), wherein: the signal wiring (BG) comprises a first opening/(upper portion OPN2) at least partially surrounded by the signal wiring (BG) in a plan view; the connection wiring (Dlc, DLa) comprises a second opening/(lower portion OIPN2) at least partially surrounded by the connection wiring (DLc, DLa) and overlapping the first opening in a thickness direction in the plan view; and the first opening and the second opening are disposed closer to the display area than the contact hole (see Fig.9, Par.[0176]-[0177], [0192] wherein the second data line DLb may be connected to the first data line DLa and the third data line DLc through a bridge BG disposed on the third insulating layer INS3 through contact holes and wherein in the cross sectional view BG surrounds the bent area opening OPN2 (i.e. in plane view BG at least partially surrounds the bent area opening OPN2); also, see Fig.9 wherein at least one contact hole between BG and DLc is further away from the display than the opening OPN2).
With respect to claim 14, Kim discloses, in Figs.4A-4B, 5A-5C and 9, the display device, wherein: the first opening penetrates the signal wiring in the thickness direction from a surface of 3 the signal wiring; and the second opening penetrates the connection wiring in the thickness direction from a surface of the connection wiring (see Fig.9, Par.[0176]-[0179] wherein lower portion OPN2 between DLc,DLa and upper portion of OPN2 between BG contacting DLc, DLa are shown).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim 3, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation of Pertinent Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818